      6:19-cv-01087-RMG             Date Filed 06/08/20   Entry Number 92        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA



Mark T. Lott                        )
                       Plaintiff,   )                        C.A. No. 6:19-1087-RMG
                                    )
       v.                           )
                                    )                                 ORDER
Timothy Budtz, Jared Anderson, and  )
Chris Kunkle,                       )
                                    )
                     Defendants.    )
___________________________________ )

       This matter is before the Court upon the Report and Recommendation (“R & R”) of the

Magistrate Judge (Dkt. No. 86), recommending the Court grant Defendants’ motion for summary

judgment. Plaintiff has filed objections to the R & R. (Dkt. No. 89).

       The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight. The responsibility to make a final determination remains with the Court.

See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1). This Court must make a de novo determination of those portions of the R & R

Plaintiff specifically objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific

objections, “a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal

quotation omitted). “Moreover, in the absence of specific objections to the R & R, the Court

need not give any explanation for adopting the recommendation.” Wilson v. S.C. Dept of Corr.,




                                                  2
      6:19-cv-01087-RMG          Date Filed 06/08/20       Entry Number 92         Page 2 of 3




No. 9:14-CV-4365-RMG, 2015 WL 1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v.

Davis, 718 F.2d 198, 200 (4th Cir.1983).

       Plaintiff is currently a civilly committed individual in the custody of the South Carolina

Department of Mental Health under the provisions of the South Carolina Sexually Violent

Predator Act, S.C. Code Section 44-48-10 et seq. Under an interagency agreement with the

South Carolina Department of Corrections, Plaintiff is housed in a segregated unit at the Broad

River Correctional Institution. The program is administered by a private contractor, Correct

Care of South Carolina d/b/a Wellpath (“CCSC”). The named Defendants are supervisory staff

for CCSC administering the sexually violent predator program. (Dkt. No. 86 at 1-2).

       Plaintiff claims that Defendants failed to protect him from two assaults by a fellow

resident in the sexually violent predator program, referred to as “K.” The Magistrate Judge

correctly notes that Plaintiff’s custodial status is similar to a pre-trial detainee and he is entitled

to the protections of the Eighth Amendment. To establish an Eighth Amendment claim, Plaintiff

must show a “deliberate” or “callous indifference” on the part of prison officials to the a

“specific known risk of harm.” Pressley v. Hutto, 816 F.2d 977, 979 (4th Cir. 1987). This

requires a showing that a prison official acted with deliberate indifference to “actual knowledge

that an inmate faces substantial risk of serious harm and disregards the risk by failing to take

reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 835 (1994).

       The Magistrate Judge ably described in detail the Defendant’s limited knowledge

regarding any threat “K” posed to Plaintiff prior to the first assault and their actions thereafter,

which included sanctioning “K” and offering Plaintiff protective custody if he ever felt

threatened. Plaintiff never requested protective custody prior to the second assault. (Dkt. No. 86

at 9-11). The Magistrate Judge correctly concluded that Defendants, on this record, were



                                                  2
     6:19-cv-01087-RMG          Date Filed 06/08/20      Entry Number 92        Page 3 of 3




entitled to summary judgment on claims of violation of Plaintiff’s Eighth Amendment rights and

supervisory liability and that they were additionally entitled to qualified immunity.

       The Court ADOPTS the R & R of the Magistrate Judge (Dkt. No. 86) as the order of the

Court and GRANTS Defendant’s motion for summary judgment. This case is dismissed with

prejudice.

       AND IT IS SO ORDERED.




                                                     s/ Richard M. Gergel_________________
                                                     Richard M. Gergel
                                                     United States District Judge



June 8, 2020
Charleston, South Carolina




                                                 2
